 Case 16-30155-KLP                      Doc 34 Filed 04/10/21 Entered 04/11/21 00:17:33                      Desc Imaged
                                             Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Terra Nat'e Futrell                                       Social Security number or ITIN   xxx−xx−5429
                      First Name   Middle Name   Last Name                      EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                        Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Virginia

Case number: 16−30155−KLP



Discharge of Debtor                                                                                                      12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

             Terra Nat'e Futrell


             April 8, 2021                                                For the court:          William C. Redden
                                                                                                  Clerk


Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                            Most debts are discharged
                                                                          Most debts are covered by the discharge, but
Creditors cannot collect discharged debts                                 not all. Generally, a discharge removes the
                                                                          debtors' personal liability for debts provided for
This order means that no one may make any                                 by the chapter 13 plan.
attempt to collect a discharged debt from the
debtors personally. For example, creditors cannot                         In a case involving community property: Special
sue, garnish wages, assert a deficiency, or                               rules protect certain community property owned
otherwise try to collect from the debtors personally                      by the debtor's spouse, even if that spouse did
on discharged debts. Creditors cannot contact the                         not file a bankruptcy case.
debtors by mail, phone, or otherwise in any
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                             Some debts are not discharged
debtors damages and attorney's fees.                                      Examples of debts that are not discharged are:
However, a creditor with a lien may enforce a
claim against the debtors' property subject to that                            ♦ debts that are domestic support
lien unless the lien was avoided or eliminated. For                              obligations;
example, a creditor may have the right to foreclose
a home mortgage or repossess an automobile.
                                                                               ♦ debts for most student loans;
This order does not prevent debtors from paying
any debt voluntarily. 11 U.S.C. § 524(f).
                                                                               ♦ debts for certain types of taxes specified
                                                                                 in 11 U.S.C. §§ 507(a)(8)( C),
                                                                                 523(a)(1)(B), or 523(a)(1)(C) to the
                                                                                 extent not paid in full under the plan;




                                                                                      For more information, see page 2>



Form 3180W                                                   Chapter 13 Discharge                            page 1
 Case 16-30155-KLP       Doc 34 Filed 04/10/21 Entered 04/11/21 00:17:33               Desc Imaged
                              Certificate of Notice Page 2 of 4




    ♦ debts that the bankruptcy court has                  ♦ debts for restitution, or damages,
      decided or will decide are not discharged              awarded in a civil action against the
      in this bankruptcy case;                               debtor as a result of malicious or willful
                                                             injury by the debtor that caused
                                                             personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,             death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                           ♦ debts for death or personal injury
                                                             caused by operating a vehicle while
    ♦ some debts which the debtors did not                   intoxicated.
      properly list;

                                                      In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §            creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment        is also liable on the debt, such as an insurance
      or other transfer is due after the date on      company or a person who cosigned or
      which the final payment under the plan          guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases             This information is only a general
      made after the bankruptcy case was filed if      summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of        exceptions exist. Because the law is
      incurring the debt was practicable but was       complicated, you should consult an
      not obtained;                                    attorney to determine the exact effect of
                                                       the discharge in this case.




Form 3180W                               Chapter 13 Discharge                         page 2
      Case 16-30155-KLP                     Doc 34 Filed 04/10/21 Entered 04/11/21 00:17:33                                              Desc Imaged
                                                 Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Eastern District of Virginia
In re:                                                                                                                 Case No. 16-30155-KLP
Terra Nat'e Futrell                                                                                                    Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0422-7                                                  User: baumgartn                                                             Page 1 of 2
Date Rcvd: Apr 08, 2021                                               Form ID: 3180W                                                            Total Noticed: 21
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 10, 2021:
Recip ID                   Recipient Name and Address
db                     +   Terra Nat'e Futrell, 5542 Old Warson Drive, North Chesterfield, VA 23237-3931
13214504               +   Anderson Financial Services LLC Loan Max, 3440 Preston Ridge Rd, Ste 500, Alpharetta, GA 30005-3823
13204989               +   Occidental Development, Godwin Jones & Price PC, 20 S Auburn Avenue, Richmond, VA 23221-2910
13204990               +   Ocwen Loan Sevicing Llc, Attn: Research Dept, 1661 Worthington Rd Ste 100, West Palm Beach, FL 33409-6493
13204992                   Rent-A-Center, 630 W. Southside Plaza S, Richmond, VA 23224-1721

TOTAL: 5

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
cr                     + EDI: AISACG.COM
                                                                                        Apr 09 2021 03:43:00      Capital One Auto Finance, P.O. Box 201347,
                                                                                                                  Arlington, TX 76006-1347
13204981               + EDI: AAEO.COM
                                                                                        Apr 09 2021 03:43:00      Aaron Sales & Lease Ow, 1015 Cobb Place Blvd
                                                                                                                  Nw, Kennesaw, GA 30144-3672
13204982               + EDI: RMCB.COM
                                                                                        Apr 09 2021 03:43:00      Amca, 2269 S Saw Mill, Elmsford, NY
                                                                                                                  10523-3832
13204983               + Email/PDF: HCABKNotifications@resurgent.com
                                                                                        Apr 09 2021 02:18:04      CJW Medical Center, PO Box 740760, Cincinnati,
                                                                                                                  OH 45274-0760
13210955               + EDI: AISACG.COM
                                                                                        Apr 09 2021 03:43:00      Capital One Auto Finance, a division of Capital
                                                                                                                  On, P.O. Box 201347, Arlington, TX 76006-1347
13473319               + Email/Text: bkr@taxva.com
                                                                                        Apr 09 2021 02:08:00      Commonwealth of Virginia, Department of
                                                                                                                  Taxation, P.O. Box 2156, Richmond, VA
                                                                                                                  23218-2156
13204984               + Email/Text: bkaudit@amraccounts.com
                                                                                        Apr 09 2021 02:06:00      Credit Collections Inc/AMR, Po Box 60607,
                                                                                                                  Oklahoma City, OK 73146-0607
13204986               + EDI: IIC9.COM
                                                                                        Apr 09 2021 03:43:00      IC Systems, Inc, 444 Highway 96 East, Po Box
                                                                                                                  64378, St Paul, MN 55164-0378
13252049                   EDI: IRS.COM
                                                                                        Apr 09 2021 03:43:00      Department of Treasury, P.O. Box 219236, Kansas
                                                                                                                  City, MO 64121-9236
13346806                   EDI: JEFFERSONCAP.COM
                                                                                        Apr 09 2021 03:43:00      Jefferson Capital Systems LLC, Po Box 7999,
                                                                                                                  Saint Cloud Mn 56302-9617
13204987                   EDI: JEFFERSONCAP.COM
                                                                                        Apr 09 2021 03:43:00      Jefferson Capital Systems, LLC, 16 Mcleland Rd,
                                                                                                                  Saint Cloud, MN 56303-0000
13248575                   EDI: Q3G.COM
                                                                                        Apr 09 2021 03:43:00      Quantum3 Group LLC as agent for, Galaxy
                                                                                                                  International Purchasing LLC, PO Box 788,
                                                                                                                  Kirkland, WA 98083-0788
13204991               + Email/Text: colleen.atkinson@rmscollect.com
                                                                                        Apr 09 2021 02:08:00      Receivable Management, 7206 Hull Street Rd Ste,
                                                                                                                  North Chesterfield, VA 23235-5826
       Case 16-30155-KLP                  Doc 34 Filed 04/10/21 Entered 04/11/21 00:17:33                                        Desc Imaged
                                               Certificate of Notice Page 4 of 4
District/off: 0422-7                                               User: baumgartn                                                        Page 2 of 2
Date Rcvd: Apr 08, 2021                                            Form ID: 3180W                                                       Total Noticed: 21
13204993              + EDI: DRIV.COM
                                                                                   Apr 09 2021 03:43:00     Triad Financial Corp/Santander, Attn: Bankruptcy
                                                                                                            Department, Po Box 105255, Atlanta, GA
                                                                                                            30348-5255
13204994              + Email/Text: bkr@taxva.com
                                                                                   Apr 09 2021 02:08:00     Virginia Dept. of Taxation, Post Office Box
                                                                                                            26406, Richmond, VA 23260-6406
13204995              + EDI: BLUESTEM
                                                                                   Apr 09 2021 03:43:00     Webbank/fingerhut Fres, 6250 Ridgewood Roa,
                                                                                                            Saint Cloud, MN 56303-0820

TOTAL: 16


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
13204985        *             Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101-7346
13204988        ##+           Loan Max, 3009 Hull St,, Richmond, VA 23224-3529

TOTAL: 0 Undeliverable, 1 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 10, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 8, 2021 at the address(es) listed below:
Name                             Email Address
Carl M. Bates
                                 station01@richchap13.com
                                 station10@richchap13.com;station03@richchap13.com;station07@richchap13.com;station06@richchap13.com

James E. Kane
                                 on behalf of Debtor Terra Nat'e Futrell jkane@kaneandpapa.com
                                 info@kaneandpapa.com,cdiez@kaneandpapa.com,jkrumbein@kaneandpapa.com,awilson@kaneandpapa.com,afisher@kaneandpa
                                 pa.com


TOTAL: 2
